DOWDELL, C. J.
The return to the writ of habeas corpus, made by the sheriff in whose custody the petitioner was, showed that the petitioner was held under a warrant issued by the Governor of Alabama on a requisition by the Governor of the state of Texas. The Governor’s warrant contained the usual recital of the requisition by the Governor of the demanding state, based on certified copy of affidavit charging the offense, and that the prisoner was a fugitive from justice of such state.
In Ex parte State of Alabama, In re Mohr, 73 Ala. 511, 49 Am. Rep. 63, speaking in this connection, it was said: “It may be considered, therefore, as the settled doctrine of the courts, that a prima facie case is made when the return of the writ of habeas corpus shows: (1) A demand or requisition for the prisoner, made by the executive of one state, from which he is alleged to have fled; (2) a copy of the indictment found, or affidavit made before a magistrate, charging the alleged fugitive with the commission of the crime, certified as authentic by the executive of the state making the demand; (3) the warrant of the Governor authorizing the *35arrest. Where these facts are made to appear by papers regular on their face, there is a weight of authority holding that the prisoner is prima facie under legal restraint” — citing authorities that need not be repeated here.
We are of opinion, and so hold, that the warrant of the Governor, reciting these jurisdictional facts, is itself prima facie sufficient to show that all of the necessary prerequisites have been complied with prior to its issue by him.—Singleton v. State, 144 Ala. 104, 42 South. 23. The demurrer to the return of the sheriff to the writ, was properly overruled. The only evidence offered on the hearing was that contained as exhibits in the sheriff’s return to the writ. On this the probate judge properly remanded the prisoner to the custody of the sheriff.
Affirmed.
Anderson, McClellan, and Sayre, JJ., concur.